Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-12 are pending in the present application with claims 1-3 and 10 being independent and claims 10-12 being withdrawn.

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-9) in the reply filed on April 21, 2022, is acknowledged.  The traversal is on the grounds that all groups of claims relate to drug dosing and all are classified in the same class/sub-class thus leading to “a great amount of cross-classification amongst the sub-classes” such that examination of all claims would be efficient.  This is not found persuasive because Inventions I and II are independent and distinct and there would be a serious search burden if restriction were not required due to the different term queries required to search the respective inventions as set forth in the Restriction Requirement dated April 20, 2022.  Furthermore, Invention II (claims 10-12) does not even recite “drug dosing” in the first place, thus further underscoring the difference between the two invention and the serious search burden that would result if restriction were not required
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 4, 5, and 7-9 are objected to because of the following informalities:  
	In claim 4, line 1, “claims” should be changed to --claim--.
	In claim 5, line 1, “claims” should be changed to --claim--.
	In claim 7, “AI” should be changed to --artificial intelligence (AI)--.
	In claim 8, each of the acronyms should be spelled out with the respective acronym in parentheses.
	In claim 9, “NLP” should be changed to --natural language processing (NLP)--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11, and 12 of copending Application No. 17/230,424 (“the ‘424 Application”) in view of U.S. Patent App. Pub. No. 2018/0060508 to Fokoue-Nkoutche et al. (“Fokoue-Nkoutche”):
Claims 1-7 are substantially disclosed by claims 1-4, 11, and 12 of the ‘424 Application except for the limitation best fitting the individual patient data into the outside data by matching dosing of the drug or drugs to the safety and efficacy dosing in the outside data.
Nevertheless, Fokoue-Nkoutche teaches ([0023]) that it was known in the healthcare informatics art to generate a recommended dosage for the patient that is optimized based on efficacy/tolerance data via using data acquired for patients with similar characteristics whereby recommending the dosage based upon data acquired for patients with similar characteristics amounts to “best fitting the individual patient data into the outside data by matching dosing of the drug or drugs to the safety and efficacy dosing in the outside data.”  This arrangement advantageously optimizes the drug dosage for the patient by basing it on what has been efficacious and tolerated by patients with similar characteristics, thus increasing the likelihood of a successful outcome for the patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for claims 1-4, 11, and 12 of the ‘424 Application to have included best fitting the individual patient data into the outside data by matching dosing of the drug or drugs to the safety and efficacy dosing in the outside data as taught by Fokoue-Nkoutche to advantageously optimize the drug dosage for the patient by basing it on what has been efficacious and tolerated by patients with similar characteristics, thus increasing the likelihood of a successful outcome for the patient, and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
This is a provisional nonstatutory double patenting rejection.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, and 9 of copending Application No. 17/127,352 (“the ‘352 Application”) in view of U.S. Patent App. Pub. No. 2018/0060508 to Fokoue-Nkoutche et al. (“Fokoue-Nkoutche”):
Claims 1-6 are substantially disclosed by claims 1, 4, 8, and 9 of the ‘352 Application except for the limitation best fitting the individual patient data into the outside data by matching dosing of the drug or drugs to the safety and efficacy dosing in the outside data.
Nevertheless, Fokoue-Nkoutche teaches ([0023]) that it was known in the healthcare informatics art to generate a recommended dosage for the patient that is optimized based on efficacy/tolerance data via using data acquired for patients with similar characteristics whereby recommending the dosage based upon data acquired for patients with similar characteristics amounts to “best fitting the individual patient data into the outside data by matching dosing of the drug or drugs to the safety and efficacy dosing in the outside data.”  This arrangement advantageously optimizes the drug dosage for the patient by basing it on what has been efficacious and tolerated by patients with similar characteristics, thus increasing the likelihood of a successful outcome for the patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for claims 1, 4, 8, and 9 of the ‘352 Application to have included best fitting the individual patient data into the outside data by matching dosing of the drug or drugs to the safety and efficacy dosing in the outside data as taught by Fokoue-Nkoutche to advantageously optimize the drug dosage for the patient by basing it on what has been efficacious and tolerated by patients with similar characteristics, thus increasing the likelihood of a successful outcome for the patient, and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of claims 1-3 recites “best fitting... by matching dosing of the drug or drugs to the safety and efficacy dosing in the outside data,” thus implying that this step results in dosing of the drug/drugs for the patient.  However, each of claims 1-3 then recites “determining a dose or doses of the single or multiple drugs...for each drug taken by the individual patient” which is non-sensical as it appears the dosing was already determined in the previous step.  For purposes of examination, the Examiner will assume the “best fitting” steps is generally referring to identifying patent data characteristics (such as drug type) in the “outside data” that are similar to the patient data characteristics of the individual patient, and that the actual dose (e.g., in mg for instance) is determined in the final step.
Claims 4, 5, 6, and 8 recites the limitation "the inventions" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
In claim 4, line 1, it is unclear whether or not “a dose determination” is referring to the dose determination at the end of claim 1.  For purposes of examination, the Examiner will assume “a dose determination” in claim 4 is referring to the dose determination at the end of claim 1.  
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are how the step of “considering outside and individual patient data...” in claim 5 relates to the patient/outside data recited in claim 1 and how it is used to determine the dose(s).
In claim 5, the phase “any other criteria related to toxicity and efficacy outcomes” renders the claim indefinite because it is unclear exactly what criteria would be encompassed by such language.
Claim 6 recites the limitation "the prescribed doses" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
In claim 7, it is unclear what is meant by “Data Input[Wingdings font/0xE0]Central AI[Wingdings font/0xDF][Wingdings font/0xE0]Healthcare Professional.”  For purposes of examination, the Examiner will assume this language is generally referring to a healthcare professional inputting data into an AI model.
Regarding claim 8, the phrase "such as" in line 1 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination, the Examiner will assume at least one of the limitations following “such as” are part of the claimed invention.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are how the step of “collecting various images...in the outside data and included from the individual patient” in claim 8 relates to the patient/outside data recited in claim 1 and how it is used to determine the dose(s).
Claim 9 recites the limitations "the imaging studies" and “the data base” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.
Claim 9 recites the limitation "the invention" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are how the step of “analyzing reports...encoding...to extract features, and informing the data base...” in claim 9 relates to the patient/outside data recited in claim 1 and how it is used to determine the dose(s).
In view of all of the uncertainty in the claims, the Examiner will attempt to examine the claims as best understood.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1 and 4-6 are directed to a method (i.e., a process) and claims 3, 8, and 9 are directed to logic engine including an algorithm stored on non-transitory computer-readable media (i.e., a manufacture).  Accordingly, claims 1, 3-6, 8, and 9 are all within at least one of the four statutory categories.  35 USC §101.
However, claims 2 and 7 are directed to an algorithm which is not within at least one of the four statutory categories.  35 USC §101.  Accordingly, the claimed invention is directed to non-statutory subject matter.  
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 3 includes limitations that recite at least one abstract idea.  Specifically, independent claim 3 recites:

A logic engine for dosing multiple drugs, including an algorithm stored on non-transitory computer readable media for collecting outside data to establish criteria for safely and efficaciously dosing multiple drugs to an individual patient and storing the outside data and individual patient data in a database, best fitting the individual patient data into the outside data by matching dosing of the drug or drugs to the safety and efficacy dosing in the outside data, and determining a dose or doses of the single or multiple drugs, respectively, for each drug taken.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because dosing multiple drugs via best fitting the individual patient data into outside data by matching dosing of the drug or drugs to safety and efficacy dosing in the outside data, and determining a dose or doses of the single or multiple drugs, respectively, for each drug taken are evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  For instance, a user could practically in their mind review patient data (e.g., disease state, demographics, etc.), compare the patient data to population level (outside) data from previous drug studies, hospitals, etc. that includes drug safety/efficacy information, and determining one or more doses of one or more drugs based on the comparison.  The foregoing limitations also amount to (b) “certain methods of organizing human activity” because determining appropriate drug dosing for patients relates to managing human behavior/interactions between people. 
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 4 and 9 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claim 4, this claim calls for an optimization of maximizing therapeutic drug effect while minimizing the likelihood of adverse effects for the drug combination which can be practically performed in the human mind at such high level of generality (“mental processes”).
-In relation to claim 9, this claim calls for analyzing reports, encoding the reports to extract features, and information a database of features with structured findings which can be practically performed in the human mind at such high level of generality (“mental processes”).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A logic engine for dosing multiple drugs, including an algorithm stored on non-transitory computer readable media (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) for collecting outside data to establish criteria for safely and efficaciously dosing multiple drugs to an individual patient and storing the outside data and individual patient data in a database (extra-solution activity as noted below, see MPEP § 2106.05(g)), best fitting the individual patient data into the outside data by matching dosing of the drug or drugs to the safety and efficacy dosing in the outside data, and determining a dose or doses of the single or multiple drugs, respectively, for each drug taken.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the logic engine including an algorithm stored on a non-transitory computer-readable medium, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of collecting and storing data in a database, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 3 and analogous independent claims 1 and 2 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 3 and analogous independent claims 1 and 2 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 5: This claim specifies different types of patient data and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 6: This claim calls for dispensing drugs in the prescribed doses to the patient and thus amounts to mere instructions to apply the above-noted at least one abstract idea (MPEP § 2106.05(f)).
Claim 7: This claim calls for inputting data by a healthcare professional which merely represents insignificant extra-solution activity (see MPEP § 2106.05(g)).  This claim also calls for use of artificial intelligence which amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claim 8: This claim calls for collecting various specific types of images which merely represents insignificant extra-solution activity (see MPEP § 2106.05(g)) and does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 3 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the logic engine including an algorithm stored on a non-transitory computer-readable medium, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to collecting and storing data in a database which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of storing data in memory and transmitting data over a network.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-9 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent App. Pub. No. 2018/0060508 to Fokoue-Nkoutche et al. (“Fokoue-Nkoutche”):
	Regarding claim 1, Fokoue-Nkoutche discloses a method for dosing single and multiple drugs for an individual patient ([0023] and claim 3 of Fokoue-Nkoutche disclose determining recommended dosages for drugs or drug combinations), by collecting data from the individual patient including drugs to be taken by the patient ([0023] and claim 1 of Fokoue-Nkoutche disclose receiving data regarding drugs to be taken by a patient among other types of data), analyzing the individual patient data in view of dosing criteria established based on outside patient data wherein outside patients experienced safety and efficacy ([0023] of Fokoue-Nkoutche discusses generating a recommended dosage for the patient that is optimized based on efficacy/tolerance data via using data acquired for patients with similar characteristics; to optimize the dosage for the patient based on efficacy/tolerance data via using data acquired for patients with similar characteristics, the data acquired for the patients with similar characteristics would amount to “dosing criteria established based on outside patient data wherein outside patients experienced safety and efficacy”), best fitting the individual patient data into the outside data by matching dosing of the drug or drugs to the safety and efficacy dosing in the outside data (recommending the dosage based upon data acquired for patients with similar characteristics includes “best fitting the individual patient data into the outside data by matching dosing of the drug or drugs to the safety and efficacy dosing in the outside data”), and determining a dose or doses of the single or multiple drugs, respectively, for each drug taken by the individual patient ([0023] and claim 3 of Fokoue-Nkoutche disclose determining recommended dosages for drugs or drug combinations for the patient).

Regarding claim 2, Fokoue-Nkoutche discloses an algorithm ([0045] of Fokoue-Nkoutche discloses that the invention can be carried out using computer readable program instructions executed by a processor).
The remaining limitations of claim 2 are disclosed by Fokoue-Nkoutche as discussed above in relation to claim 1.

Regarding claim 3, Fokoue-Nkoutche discloses a logic engine ... including an algorithm stored on non-transitory computer readable media ([0045] of Fokoue-Nkoutche discloses that the invention can be carried out using computer readable program instructions (which amount to a “logic engine”) stored on a computer readable storage medium and executed by a processor).
The remaining limitations of claim 3 are disclosed by Fokoue-Nkoutche as discussed above in relation to claim 1.

Regarding claim 4, Fokoue-Nkoutche discloses the invention of claim 1, further including wherein a dose determination is an optimization of maximizing therapeutic effect while minimizing likelihood of adverse effects for the combination of drugs taken ([0013] of Fokoue-Nkoutche discusses balancing drug efficacy (maximizing therapeutic effect) and patient tolerance to the adverse drug reactions (which is regarding a combination of drugs per claim 1 of Fokoue-Nkoutche)).

Regarding claim 5, Fokoue-Nkoutche discloses the invention of claim 1, further including considering outside and individual patient data relating to pharmacokinetics ([0033] of Fokoue-Nkoutche discusses drug metabolism information which affects pharmacokinetics), distribution ([0033] of Fokoue-Nkoutche discusses drug metabolism information which affects distribution), prior toxicity ([0023] of Fokoue-Nkoutche discusses real-time tolerance (toxicity) data which becomes “prior” data once received; also see [0041] of Fokoue-Nkoutche which notes how it can be received prior) and efficacy determinations ([0023] of Fokoue-Nkoutche discusses real-time efficacy data which becomes “prior” data once received; also see [0041] of Fokoue-Nkoutche which notes how it can be received prior), age ([0031] of Fokoue-Nkoutche), metabolism ([0028] and [0033] of Fokoue-Nkoutche), and any other criteria related to toxicity and efficacy outcomes (middle of [0023] of Fokoue-Nkoutche).

Regarding claim 6, Fokoue-Nkoutche discloses the invention of claim 1, further including the step of dispensing the drugs to the individual patient in the prescribed doses (after the dosage recommendation of [0023] of Fokoue-Nkoutche, the patient would obtain the drug/drug combination which would require dispensing of such drug; for instance, [0025] of Fokoue-Nkoutche discusses monitoring real-time patient drug efficacy/adverse reactions).

Regarding claim 7, Fokoue-Nkoutche discloses the algorithm of claim 2, further including Data Input -> Central Al <-> Healthcare Professional ([0023] of Fokoue-Nkoutche discusses how patient profiles can be built based on data input by a healthcare provider while [0038] of Fokoue-Nkoutche discusses how a machine learning process (“Central AI”) can use the patient profiles to determine a classifier capable of predicting adverse drug event tolerances; accordingly, the input from the healthcare provider is used by the “Central AI”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0060508 to Fokoue-Nkoutche et al. (“Fokoue-Nkoutche”) in view of U.S. Patent App. Pub. No. 2020/0234810 to Athey et al. (“Athey”):
Regarding claim 8, Fokoue-Nkoutche discloses the invention of claim 3, and discloses collecting various different types of patient health record data in the outside data and for the individual patient ([0028], [0031], [0042]) but appears to be silent regarding the steps of collecting various images such as, but not limited to, CAT scans, CT scans, X-rays, MRI, ultrasounds, PET scans, or other visual analyses included in the outside data and included from the individual patient.
Nevertheless, Athey teaches (Abstract, [0002], and ) that it was known in the healthcare informatics art to utilize the results from imaging modalities such as MRI ([0145]-[0146]) to assess gene expression patterns for use in optimizing patent recommendations for dose and frequency of drug administration.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have collected various images such as MRI or other visual analyses in the system of Fokoue-Nkoutche as taught by Athey to optimizing patent recommendations for dose and frequency of drug administration and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0060508 to Fokoue-Nkoutche et al. (“Fokoue-Nkoutche”) in view of U.S. Patent App. Pub. No. 2020/0234810 to Athey et al. (“Athey”) as applied to claim 8 above, and further in view of U.S. Patent App. Pub. No. 2019/0325249 to Tahmasebi Maraghoosh et al. (“Tahmasebi Maraghoosh”):
Regarding claim 9, the Fokoue-Nkoutche/Athey combination discloses the invention of claim 8, but appears to be silent regarding the steps of analyzing reports from the imaging studies, encoding the reports using an NLP algorithm to extract features, and informing the data base of the features, along with structured findings from a radiologist.
Nevertheless, Tahmasebi Maraghoosh teaches ([0035]) that it was known in the healthcare informatics art to analyze a radiology report using an NLP engine (“encoding the reports using an NLP algorithm) to extract sections/paragraphs/sentences (“features”) in the report and to store the report (which includes the features; and which includes radiologist findings per [0037] using a keyboard such that they would be “structured”) in a database ([0023], [0026], [0027], [0037]) which would advantageously identify relevant information in the reports for use in subsequent medical analyses and the like.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the invention of the Fokoue-Nkoutche/Athey combination to have included the steps of analyzing reports from the imaging studies, encoding the reports using an NLP algorithm to extract features, and informing the data base of the features, along with structured findings from a radiologist as taught by Tahmasebi Maraghoosh to advantageously identify relevant information in the reports for use in subsequent medical analyses and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 disclose various systems for providing drug dosing support to patients based on pharmacokinetics and the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686